DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 3-8, 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al (US 8,899,560) in view of Davis (US 2008/0111324).
As per claim 1, Allen et al discloses a damper assembly (100) comprising: 
an outer cylinder (145); 
an inner cylinder (112) positioned at least partially within the outer cylinder; 
a cap (120) coupled to the inner cylinder; 
a plunger (Base of tube 146) positioned radially inward from the inner cylinder and a rod (Distal end of tube 146), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (136, 190); 
a passage (144, 148, 150) extending through the rod and fluidly coupled with the first chamber; 
a piston (141) coupled to the inner cylinder and extending radially outward toward the outer cylinder, wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (160); 
a first port (150) in fluid communication with the plunger through the passage; and 
a second port (143) in fluid communication with the piston and the second chamber.  Allen et al discloses an alternate embodiment comprising a second port (317, Fig. 9B) located on an exterior of the damper assembly and in fluid communication with the piston and the second chamber.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Allen et al by providing an additional external reservoir in order to reduce oil displacement (Allen et al: Col. 14, lines 22-38).  Allen et al does not disclose wherein the plunger is coupled to the rod.
Davis discloses a suspension comprising a plunger (44) positioned radially inward from the inner cylinder and coupled to a rod (42).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stationary tube of Allen et al by forming at with a separately attached end as taught by Davis in order to improve damping.
As per claim 3, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the plunger is configured to move relative to the inner cylinder (146, 112), and wherein the piston is configured to move relative to the outer cylinder (141, 114).
As per claim 4, Allen et al and Davis disclose the damper assembly of claim 3.  Davis further discloses wherein the plunger is fixed to an end of the rod (44, 42).  Allen et al further discloses wherein movement of the plunger relative to the inner cylinder changes a volume of the first chamber (Fig. 2B).
As per claim 5, Allen et al and Davis disclose the damper assembly of claim 4.  Allen et al further discloses wherein the movement of the plunger relative to the inner cylinder moves the piston relative to the outer cylinder and changes a volume of the second chamber (Fig. 2B).
As per claim 6, Allen et al and Davis disclose the damper assembly of claim 5.  Allen et al further discloses wherein when the volume of the first chamber increases, the volume of the second chamber decreases (Fig. 2B).
As per claim 7, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses further comprising a barrier (184) extending between the inner cylinder and the outer cylinder, wherein the barrier at least partially defines the second chamber (184).
As per claim 8, Allen et al and Davis disclose the damper assembly of claim 7.  Allen et al discloses an alternate embodiment further comprising an accumulator (333, Fig. 9A) in fluid communication with at least one of the first chamber and the second chamber.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Allen et al by adding an additional gas-containing chamber in order to adjust the spring rate (Allen et al: Col. 12, line 53 – Col. 13, line 3).
As per claim 10, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the cap is threadably coupled to the inner cylinder (184; Col. 10, lines 2-6).
As per claim 11, Allen et al and Davis disclose the damper assembly of claim 10.  Allen et al further discloses wherein the inner cylinder includes internal threads (184; Col. 10, lines 2-6) and a stem of the cap includes external threads (184; Col. 10, lines 2-6) adjustably received within the internal threads.
As per claim 12, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein each of the first chamber and the second chamber receive hydraulic fluid (Abstract).
As per claim 13, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the rod has an outer diameter that is smaller than an inner diameter of the inner cylinder (146, 112, Fig. 2B).
3.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Allen et al (US 8,899,560) in view of Davis (US 2008/0111324) and further in view of Burke et al (US 5,899,472).
As per claim 9, Allen et al and Davis disclose the damper assembly of claim 8.  Allen et al further discloses wherein the first chamber is at least partially defined by a face of the plunger (Fig. 2B), but does not disclose wherein the face of the plunger has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the piston that at least partially defines the second chamber.
Burke et al discloses a roll control system wherein the face of the plunger (230, Fig. 9) has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the piston that at least partially defines the second chamber (126, Fig. 9; Col. 6, lines 62-67).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pistons of Allen et al by forming them with equal cross-sectional working areas as taught by Burke et al in order to improve cornering performance (Burke et al: Col. 3, lines 26-33).
Allowable Subject Matter
4.	Claims 14-21 are allowed.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657